Citation Nr: 1528787	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran was notified of this decision by letter dated in November 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to special monthly pension benefits based on the need for aid and attendance.  In various statements, he reported receiving treatment at the VA Medical Center in San Juan, Puerto Rico and at the VA outpatient clinic in Mayaguez and he asked that VA obtain these records.  Most recently, in a February 2015 VCAA Notice Response, the Veteran requested review of his file from the VA hospital.  There is no indication that these records were requested.  Pursuant to the duty to assist, this must be accomplished.  See 38 C.F.R. § 3.159(c)(2) (2014).  

The claims folder contains several documents in Spanish.  These should be translated on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records from the VA Medical Center in San Juan, Puerto Rico and the VA outpatient clinic in Mayaguez for the period from March 2010 to the present.  

2.  Translate all Spanish documents and associate the translations with the claims folder or virtual folder.

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to special monthly pension based on the need for aid and attendance.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




